Citation Nr: 1036534	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from March 1961 to 
March 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 2006 by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part denied service connection 
for diabetes mellitus claimed as a result of exposure to 
herbicides.

In June 2009 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
development has been completed, and the case is before the Board 
for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate that the Veteran 
served within the land borders or in the inland waters of the 
Republic of Vietnam while on active duty, and his claimed 
exposure to herbicides in Vietnam has not been verified; 
therefore, exposure to an herbicide agent is not presumed.

3.  Competent and credible evidence of record shows that the 
Veteran served on a TDY mission in February 1964 to Thailand that 
included stops in Bangkok and cities and provinces north and 
northeast of Bangkok before any testing of tactical herbicides 
occurred in Pranburi, Thailand between April and September 1964.

4.  The Veteran's statements and lay statements received from 
other veterans regarding travel to Vietnam and Cambodia during 
military service are not credible because they are 
unsubstantiated, contradicted by competent evidence of record, 
and inconsistent over time.

5.  Competent evidence of record does not reflect that diabetes 
mellitus, first diagnosed in January 2001 more than 35 years 
after separation from service, is the result of an event, injury, 
or disease incurred in service, to include any exposure to 
herbicides.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by military 
service, nor may service incurrence of diabetes mellitus be 
presumed.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In this 
case, the Veteran's claim for service connection for diabetes 
mellitus was received in July 2003.  Thereafter, he was notified 
of the general provisions of the VCAA by the Seattle RO and AMC 
in correspondence dated in May 2005 and August 2009, 
respectively.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified his duties in obtaining 
information and evidence to substantiate his claim, and provided 
other pertinent information regarding VCAA.  Thereafter, the 
claim was reviewed and a supplemental  statement of the case was 
issued in July 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in the August 2009 AMC letter.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records; 
service personnel records; private and VA treatment records; and 
lay evidence including photographs, statements from others, and 
Internet research have been obtained and associated with his 
claims file.  

The Veteran was not been provided with a VA examination to assess 
the current nature and etiology of his claimed diabetes mellitus 
disability on appeal.  However, VA need not conduct an 
examination with respect to the claim on appeal, as information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  

Simply stated, the standards of McLendon are not met in this 
case, as there is no competent evidence of diabetes mellitus in 
service or until 2001, many years after service, and no competent 
or credible evidence that the Veteran was ever in Vietnam or 
Cambodia during service or otherwise exposed to herbicides as 
alleged.  Therefore, a VA examination to evaluate diabetes 
mellitus is not warranted.

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claim.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The veteran is entitled to a presumption of service connection if 
he is diagnosed with type 2 diabetes mellitus, or other 
enumerated diseases, associated with exposure to certain 
herbicide agents, if he served in the Republic of Vietnam during 
a prescribed period.  38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
C.F.R. § 3.307(a).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.313(a).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

The Veteran contends that his diabetes mellitus, diagnosed in 
January 2001, was the result of exposure to Agent Orange 
(herbicides) during temporary duty assignments (TDYs), including 
secret missions to Vietnam, to reclaim, salvage, and destroy 
various C-123 aircraft. 

Service treatment records are entirely silent for any complaints, 
findings, or reference to any endocrine problems, including 
diabetes mellitus.

Service personnel records confirm that he served in the 
Philippines at the Clark Air Base (AB or AFB [Air Force Base]) 
from October 1963 to February or March 1965 as an aircraft 
mechanic.  His DD Form 214 (Separation from Service) documented 
one year and four months of foreign service, that his military 
occupational specialty was aircraft mechanic, and that no 
decorations, medals, etc. were awarded, including any indicative 
of service in Vietnam.

In a December 1996 claim for service connection for a back 
disorder, chronic obstructive pulmonary disease (COPD), 
gastroesophageal reflux disease (GERD), hypertension, cataract 
surgery, and anaphylaxis to penicillin, the Veteran stated that 
he was an airplane mechanic stationed at Clark Air Base in the 
Philippines, and he "salvaged and reclaimed aircraft per special 
orders that could have resulted in exposure to defoliant 
residues."

A January 1997 letter from the Seattle RO explained that exposure 
to herbicides is not in itself a disability and asked him to 
submit evidence of any disability he believed was related to any 
Agent Orange or exposure to herbicides.  He did not respond or 
identify any disability that he believed was the result of 
exposure to herbicides.

Instead, he provided private treatment records dated from January 
1988 to January 1997 from multiple sources that pertained to back 
problems and other physical problems.  He submitted a Notice of 
Award from the Social Security Administration (SSA), which 
indicated that he became disabled for SSA purposes in February 
1989.  He provided a statement from his employer, a County 
Highway Department, that described his duties as supervisor of a 
10-man road maintenance crew and showed he was placed on light 
duty for low back and leg problems in February 1989.  Some of the 
private treatment records as well as a February 1997 VA general 
medical examination report specifically noted that he had a 
normal endocrine system on examination or that he had no history 
of diabetes.  The February 1997 VA examiner noted that the 
Veteran was "less than totally cooperative" and as a result the 
examination was somewhat abbreviated.

On the same day as the VA general medical examination, he was 
afforded a VA Agent Orange examination based on his December 1996 
statement that he could have been exposed to defoliant residues.  
The February 1997 examination report, however, detailed that the 
Veteran 

denies any exposure to Agent Orange or dioxin.  He 
states that this examination is not applicable as he 
was never in country and was in the Air force based at 
Clark Air Force Base in the Philippines and never had 
anything to do with any type of environmental agents.  
[He] declined examination for this Agent Orange 
Evaluation.

His December 1996 claims were denied in a May 1997 rating 
decision, and he was notified of the decision in a separate 
letter also dated in May 1997.

In correspondence received in May 1998, the Veteran stated that 
he was submitting additional evidence showing he was exposed to 
chemicals while in service and to explain how he got cataracts.  
He complained about the February 1997 VA examiner who prepared 
the general medical and Agent Orange examination reports, 
alleging that he did not "get a chance to explain that he was 
stationed at Clark AFB and sometimes went on secret missions to 
reclaim and salvage and destroy downed C-123s.  In fact, I worked 
on C-123s inside and out while at Clark AFB."  With his 
statement, he provided miscellaneous private medical records, 
insurance statements, prescriptions, and copies of payments for 
medical services dated between 1978 and September 1997.  On an 
August 1997 insurance claim summary, he wrote that when he was 
waxing and cleaning airplanes the sun reflected off the shining 
surface and caused cataracts.  He added that he "never had 
sunglasses on when doing that while in the Philippines Clark 
AFB."  He did not mention cleaning airplanes in any other 
location in Southeast Asia.

A letter dated in October 1998 from the RO again explained that 
exposure to herbicides is not in itself a disability and asked 
the Veteran to submit evidence of a chronic disability that he 
believed was related to such exposure.  In a statement dated in 
December 1998 from L. K., M.D., which was addressed to VA, Dr. L. 
K. explained that his letter was in response to the October 1998 
inquiry and that he had treated the Veteran for a number of 
medical conditions including hypertension, GERD, and chronic back 
pain for 10 years.  He also noted a family history of esophageal 
cancer, some degree of COPD, cataract surgery that the Veteran 
believed was due to eye injuries in service, skin cancer removed 
from his back, and chronic anxiety with occasional depression.  
Dr. L. K. stated that the Veteran "does have a possible history 
of exposure to Agent Orange and to dioxin." 

A December 1998 rating decision denied entitlement to service 
connection for exposure to Agent Orange because the Veteran did 
not specify any problems he believed that he had as a result of 
the alleged exposure.  He was notified of the decision in a 
separate letter dated in December 1998.

In December 1999 the Veteran submitted additional private 
treatment records in support of several new claims for service 
connection, including a skin disorder, hemorrhoids, etc.  He 
stated that secret missions put him into Vietnam to salvage and 
reclaim downed C-123 aircraft that carried chemicals.  He 
described one such order where he was "flown to Thailand and 
then flown inside Vietnam."  He reported that he worked at 
"different places on the C-123s that would come back to the 
Philippines at Clark AFB" and that he cleaned the inside and 
outside of the aircraft, breathing and handling various 
chemicals.  Of the multiple records he provided in support of 
these claims (including private and VA treatment records, VA 
publications, Internet research or medical treatise research 
about Agent Orange and other medical disorders, Board decisions 
pertaining to other veterans, etc.), a single private treatment 
record for complaints of neck pain dated in April 1987 from Dr. 
A. referred to his military duties.  The Veteran stated he was in 
charge of maintaining C-123 aircraft that carried Agent Orange, 
and he was stationed in the Philippines, salvaging downed 
aircraft in Vietnam.

In a November 2000 letter, the Veteran reiterated his contention 
that "some missions put [him] into Vietnam, but these salvage 
and reclaim aircraft carried the defoliants and were crashed C-
123s."

Multiple other documents were received in February 2001 from the 
Veteran and/or his wife.  They included a January 2001 
prescription from R. C., D.O., for a blood sugar machine and 
glucose strips and statements from the Veteran and his wife that 
he was diagnosed with diabetes mellitus.  They also included 
military records dated in January and February 1964.  A January 
1964 TDY order authorized the Veteran to travel from the Clark AB 
Philippines to the Don Muang AB in Thailand on or about January 
31, 1964 with variations in itinerary authorized; he had a 
"secret" security clearance.  The purpose was to salvage and 
reclaim aircraft.  A Special Orders report dated in February 1964 
documented that the previous order to "Depart on or about 31 Jan 
64" was amended to read "Depart on or about 8 Feb 64." 

A handwritten travel log showed travel for a 12-day period in 
February 1964 from Clark AB to Takhli, Thailand [in Nakhon Sawan 
Province]; to Bangkok, Thailand; to Roi Et, Thailand; to Korat 
[Nakhon Ratchasima Province], Thailand; back to Don Muang AB in 
Bangkok; back to Korat; and returning to Clark AB in the 
Philippines.  A Travel Voucher or Subvoucher (DD Form 1351-2) 
report detailed the same itinerary during the same 12-day period 
in February 1964:  the Veteran documented that he travelled from 
Clark AB in the Philippines to Takhli, Thailand; to the Don Muang 
AB; to Roi Et; to Korat; back to Don Muang AB; back to Korat; and 
returning to Clark AB in the Philippines.  The Voucher was date-
stamped as paid on February 27, 1964.  

VA treatment records dated in February 2001 showed that the 
Veteran was newly diagnosed with diabetes mellitus, and 
subsequent VA records showed ongoing treatment.  

In a VA skin diseases examination report dated in April 2001, the 
Veteran described a skin disorder characterized by diffuse 
blister-like lesions on an extremity that began during his 
deployment to Thailand.  In an April 2001 VA PTSD (posttraumatic 
stress disorder) examination report, he stated that he was 
stationed at Clark AFB in the Philippines and flew TDY missions 
to Vietnam.

In May 2001 the Veteran's wife submitted statements and 
miscellaneous documents in support of the Veteran's pending 
claims that included Internet research about the Clark AB, use of 
herbicides in Southeast Asia, a report of a Department of Defense 
(DoD) news briefing, some duplicative evidence, etc.  

A January 2002 rating decision granted some of the Veteran's 
pending claims.  However, the RO erroneously noted that a TDY 
order submitted and the Veteran's [hand-written] log of ports of 
call showed TDY to Cambodia.  The Board points out that since 
first filing a claim for any VA benefits in 1996, the Veteran 
never alleged that he was ever present in Cambodia, and his 
February 1964 TDY records showed travel only from the 
Philippines, to several locations in central and northeast 
Thailand, and back to the Philippines.

In December 2002 the Veteran provided a partial report regarding 
an Air Force pilot who was killed in action in South Vietnam in 
January 1964.  The full biography compiled by P.O.W. Network 
showed that the scene was located approximately 30 kilometers 
northeast of Bien Hoa, and seven kilometers north of Cau Tri An 
in Dong Nai Province [in South Vietnam, east of Ho Chi Minh 
City].  The Veteran stated that his original January 1964 TDY 
order was to recover the aircraft and that he went to Vietnam to 
recover it.  He also stated that they were not allowed to take 
cameras on the TDY missions; however, he included a copy of a 
photograph and indicated that it was a photo taken of him at the 
SVN (South Vietnam) airbase where a SVN soldier accompanied him 
on some salvage and destroy [missions]. 

In December 2002 the Veteran also submitted lay statements to 
support his contention that he went on TDY missions to Vietnam.  
A Small Arms Marksmanship Certificate of Achievement was 
presented to the Veteran in October 1964 and signed by W. A.  An 
email addressed to the Veteran's wife in August 2002 from W. A. 
stated that he had never met the Veteran and never had reason to 
know about his missions.  Either the Veteran or his wife wrote on 
the email from W. A. that "since it's over 40 years, memories 
fade" and that W. A. had signed the Veteran's Expert 
Marksmanship certificate.  In another email addressed to the 
Veteran's wife and dated in August 2002, B. C., or Tony C., 
stated that he believed he met the Veteran in DaNang, Vietnam [in 
south central Vietnam, 960 kilometers (600 miles) north of Ho Chi 
Minh City] when he was there on TDY in 1964 and that he saw the 
Veteran a few times at Clark Field while he was there between 
1962 and 1966.

In correspondence dated in July 2003, the Veteran cited the 
December 1998 rating decision that denied service connection for 
Agent Orange exposure because he did not specify any problems he 
believed he had as a result of the exposure and now stated that 
specific disabilities claimed in relationship to Agent Orange 
Exposure include diabetes.  He enclosed a lay statement dated in 
June 2003 from D. L., who certified that he met the Veteran while 
stationed at Clark AB, and they both did maintenance and repair 
on a variety of airplanes including C-123s used for defoliation 
missions.  He stated that they had both been in Vietnam several 
times on secret TDY missions to Vietnam, usually for three to 
four days at a time.  He added that in the latter part of 1964 
(September through November), he, Tony C., and the Veteran were 
in DaNang, Vietnam.

In December 2003 the Veteran submitted some private treatment 
records and numerous Internet articles or medical treatise 
information in support of his claims for service connection 
(other than diabetes mellitus), claimed as related to herbicide 
exposure and/or occupational hazards incurred in service.

In March 2005 VA received a "Physician's Statement for 
Diabetes" from L. K., M.D., that listed the Veteran's VA claim 
number and reported that he had diabetes mellitus that required 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  Also received were photographs of the Veteran's 
skin and face; DoD regulations dated after the Veteran's period 
of active military service; various Internet articles about Agent 
Orange; various medical treatises and articles, excerpts of a 
December 1966 "Project Contemporary Historical Examination of 
Current Operations (CHECO) Report: Command and Control 1965" 
pertaining to Thailand, Laos, and Vietnam; information about 
foreign relations with Cambodia between January 1964 and May 
1965; CDC Recommended Vaccines for Vietnam last updated in June 
2004; and other miscellaneous evidence.  The Veteran also stated 
that his February 1964 Travel Voucher showed that he received 
special pay for being subject to hostile fire and imminent danger 
when he went into Vietnam secretly; he cited a November 2004 DoD 
Financial Management Regulation to support his contention.

The RO construed the physician's statement and other evidence 
received in March 2005 as a claim for service connection for 
diabetes mellitus due to Agent Orange exposure.  The RO denied 
the claim in a February 2006 rating decision.  The RO accepted 
the Veteran's untimely notice of disagreement received in 
February 2007 in which he alleged that he participated in a 
salvage and destroy mission in Phumi Dak Dam, Cambodia in October 
1964 six miles from the Vietnam border, that Vietnam and Cambodia 
were disputing the boundaries at that time, and that he 
definitely spoke with Tony C. in DaNang, Vietnam and that he 
lived in the same barrack as a buddy, D. L., at Clark AB.  In 
support of these contentions, he submitted additional Internet 
research excerpts of maps; military operations involving C-123s; 
his DoD vaccination certificate; routine immunization summaries 
for Vietnam, Cambodia, Philippines, and Thailand; and a photo of 
his hat pin, which bore the emblem of the Royal Thai Air Force.

The RO attempted to obtain the Veteran's SSA disability records; 
however, responses in February and April 2008 indicated that the 
records had been destroyed.

In February 2009 the Veteran submitted enlarged black and white 
photographs to "show more detail of the various areas of the 
countries where [he] went in."  He also enclosed an article 
about an Air Force member who went missing in action in South 
Vietnam in 1964 because "it explains some of the Vietnam 
terrain" that is "similar to [his] pictures."  On the back of 
each photograph, the Veteran certified that "it was taken with 
my 'Bilora Boy' cameral when I was stationed at Clark Air Force 
Base, Philippines."

In an August 2009 letter the AMC asked the Veteran to provide 
evidence of how his military duties exposed him to herbicides in 
Vietnam or how he was exposed to herbicides outside of Vietnam.  
He did not reply.  

Additional VA treatment records dated to October 2009 reflected 
ongoing evaluation and treatment for diabetes mellitus.

Analysis

The Board has considered the Veteran's claim for service 
connection for diabetes mellitus, to include as due to herbicide 
exposure, but finds that service connection for this disability 
is not warranted.

As noted above, the medical evidence of record contains no 
objective findings of diabetes mellitus until January 2001, more 
than 35 years after separation from service.  The passage of many 
years between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The record also does not include any medical opinion 
establishing a nexus or medical relationship between any current 
diabetes mellitus diagnosed post-service and any disease during 
active service.  Therefore, the Veteran's claim for service 
connection for diabetes mellitus must be denied on a direct 
basis, in addition to on a presumptive basis pursuant to 
38 C.F.R. § 3.309(a).

Instead, the issue in this case is whether the Veteran's diabetes 
mellitus is due to an event or injury during service, 
particularly his claimed exposure to herbicides.  The Board 
acknowledges that the Veteran is competent to give testimony 
about what he experienced; for example, he is competent to report 
his in-service experiences.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); see also Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992) (holding that it is the duty of the BVA as 
the factfinder to determine credibility of the testimony and 
other lay evidence).  For the reasons set forth below, the Board 
finds that the Veteran's statements about participating in secret 
missions to Vietnam or Cambodia during service are not credible.

Vietnam

First, none of the Veteran's service treatment records or service 
personnel records actually reflects that he was ever in Vietnam.  

Second, the Veteran's "story" about his alleged exposure to 
herbicides changed dramatically since he first sought any VA 
compensation benefits in 1996.  At that time, for example, he 
asserted that his experience in the Philippines with salvaged and 
reclaimed aircraft "could have resulted in exposure to defoliant 
residues."  He appeared to express these same assertions to a 
private physician, Dr. A., in April 1987 and to Dr. L. K. in 
December 1998 when he identified a "possible history of exposure 
to Agent Orange and to dioxin."  He denied being "in country" 
during a VA Agent Orange examination in February 1997, but in May 
1998 reported going on secret missions to reclaim and salvage and 
destroy downed C-123s.  Then, in December 1999 he said that those 
secret missions "put him into Vietnam."  In December 2002 he 
identified a specific January 1964 crash that occurred in South 
Vietnam in Dong Nai Province east of Ho Chi Minh City that he 
recovered in February 1964.  Also in December 2002, he submitted 
two buddy or lay statements solicited by his wife; only one of 
the men recalled meeting the Veteran, and he stated that they met 
in DaNang, Vietnam [600 miles north of Ho Chi Minh City] on TDY 
in 1964.  Then, the Veteran submitted a June 2003 lay statement 
from D. L. that said they were both in Vietnam "several times," 
including in DaNang between September and November 1964.  
Finally, after the RO erroneously noted in a January 2002 rating 
decision that the Veteran's February 1964 hand-written log of 
ports of call showed TDY to Cambodia, the Veteran himself implied 
in March 2005 that he had been in Cambodia and specifically 
alleged in February 2007 that he participated in a salvage and 
destroy mission in Phumi Dak Dam, Cambodia in October 1964 six 
miles from the Vietnam border.  

In summary, the Veteran's assertions change from general exposure 
from defoliants on aircraft, to secret missions, to participating 
in secret missions in Vietnam, to a salvage mission in Dong Nai 
Province after a January 1964 crash, to missions in DaNang in 
late 1964, to a mission in Cambodia in October 1964.  The Board 
finds it incredible that if the Veteran salvaged and reclaimed 
downed aircraft on several occasions in Vietnam from south-
central DaNang to southern Dong Nai Province that he would not 
just state that "fact" when he first filed claims for VA 
compensation benefits in the late-1990s or after he filed a claim 
in July 2003 for VA benefits for diabetes mellitus due to Agent 
Orange exposure.  Instead, the changes and elaborations to his 
story by the Veteran and his wife, including after his wife 
solicited lay statements from other veterans, weighs heavily 
against his current claim.

Similarly, the Board finds that the lay statements from Tony C. 
and D. L. about meeting the Veteran one to several times in 
DaNang in 1964, including between September and November, are not 
credible because the Veteran's own accounts of alleged travel to 
Vietnam never previously mentioned any travel to DaNang.  Rather, 
the first time he ever alleged that he was in DaNang was in 
February 2007 - after his wife solicited lay statements from 
other veterans.  Stated plainly, a reasonable person could 
conclude that if a Veteran could remember specific details about 
reclaiming an aircraft that was shot down in South Vietnam in 
January 1964, or participating in a mission in Phumi Dak Dam, 
Cambodia six miles from the Vietnam border in October 1964, then 
this Air Force Veteran, could remember that he was in DaNang - a 
major port city that was the home of a major air base used by 
both the South Vietnamese and United States air forces - and be 
forthcoming about his presence there at some time during the 
years he had communicated with VA about his alleged exposure to 
herbicides before other veterans recalled his presence there.

Third, the only competent evidence of any TDY mission from the 
Clark AB in the Philippines to any other location in Southeast 
Asia is the Veteran's February 1964 hand-written log of ports of 
call and his Travel Voucher or Subvoucher report date-stamped as 
paid on February 27, 1964.  The Board finds that these two 
documents are competent and credible evidence of the Veteran's 
itinerary because they were both prepared contemporaneously in 
time to his dates of travel, they are consistent with each other, 
and they were apparently prepared for the purpose of obtaining 
financial reimbursement.  Again, a reasonable person could 
conclude that if the Veteran did in fact travel to Vietnam during 
this trip (as variations in travel were authorized), he would 
have noted the departure on his personal travel log and/or on his 
Travel Voucher for financial reimbursement.  Yet, he did not 
identify travel to Vietnam on either document - though he alleged 
that this trip was to salvage and reclaim the aircraft from the 
January 1964 loss of a pilot killed in action in Dong Nai 
province.  Again, the two travel itineraries that he prepared in 
February 1964 detail travel from the Philippines, to several 
locations in central and northeast Thailand, and back to the 
Philippines.    

In conclusion, the Board finds that there is no competent or 
persuasive evidence of record showing that the Veteran was ever 
in Vietnam during military service.  Therefore, entitlement to 
service connection for diabetes mellitus due to herbicide 
exposure on a presumptive basis pursuant to 38 C.F.R. § 3.309(e) 
is not warranted, and the claim must be denied.  The Board also 
points out that there are no federal laws or regulations that 
establish any presumption of secondary exposure based on working 
on aircraft that flew over Vietnam or that handled equipment used 
in Vietnam.  

Cambodia and Thailand

The Board has carefully considered whether any additional 
development is warranted to determine whether the Veteran was 
exposed to any herbicides in either Cambodia or Thailand, but 
concludes that VA fulfilled its duty to assist the Veteran in 
this regard.  Again, the Board does not find it credible that the 
Veteran was ever in Cambodia because he never mentioned Cambodia 
before the RO erroneously stated in January 2002 that records 
showed he was on a TDY mission there, and he never specifically 
mentioned being in Cambodia until February 2007, many years after 
he filed his July 2003 claim for diabetes mellitus.  Moreover, 
information from the DoD on projects to test, dispose of, or 
store herbicides outside the United States or Vietnam describes 
herbicide use in Cambodia in 1969, more than four years after the 
Veteran was discharged from service.  

Regarding his documented travel to Thailand in February 1964, the 
Board finds that additional development is not warranted because 
DoD information shows that limited testing of tactical herbicides 
was conducted in Pranburi, Thailand [on the Kra Isthmus on the 
Gulf of Thailand] from April to September 1964, and the Veteran's 
itineraries showed travel to Thailand only in February 1964, 
before any testing occurred in Thailand.  Moreover, his 
itineraries showed travel only to Bangkok and cities and 
provinces north and northeast of Bangkok, and has never alleged 
that he was ever near Pranburi, Thailand or that he was exposed 
to herbicides in Thailand at any other time.

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In the present case, no 
competent medical evidence of a nexus between the claimed in-
service herbicide exposure and the current diabetes mellitus has 
been provided.  Therefore, the claim for service connection for 
diabetes mellitus must be denied.

For all the foregoing reasons, the claim for service connection 
for diabetes mellitus must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


